Two determinations of the State Liquor Authority, one revoking petitioner’s liquor license and making demand on *688petitioner’s bond and the other recalling a renewal of the license, annulled, on the law, without costs, and matters remitted to the Authority for further proceedings in accordance herewith. In our opinion, charges 3 and 4, and so much of charge 1 as alleged that a corporation and individuals other than John lannelli were permitted to avail themselves of the license, and so much of charge 6 as in effect repeated the foregoing, were not supported by substantial evidence and should be dismissed. In all other respects, however, we find that the charges were sustained by substantial evidence. While we believe that the penalty which has been imposed is not excessive for the violations which have been established, including the finding that petitioner permitted John lannelli to avail himself of the license, the matters must be remitted to the Authority for a redetermination of the punishment (Matter of Vüabwr Gafe V. State Liq. Auth., 19 N Y 2d 186, 192). Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.